United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
             IN THE UNITED STATES COURT OF APPEALS                     January 9, 2007

                       FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                           Clerk
                        _____________________

                             No. 06-20683
                           Summary Calendar
                        _____________________


     HAYWOOD MACK ROSS,

                                          Plaintiff-Appellant,

                                 versus

     HOUSTON COMMUNITY COLLEGE SYSTEM; BRUCE H.
     LESLIE, Chancellor; HERMAN LITT; JAMES R. MURPHY; JAY K.
     AIYER; BRUCE AUSTIN; ABEL DAVITA; MICHAEL P.
     WILLIAMS; YOLANDA N. FLORES; DIANE O. GUZMAN;
     CHRISTOPHER W. OLIVER; ANY AND ALL CURRENT
     TRUSTEE(S) NOT INDICATED; JAMES DAVID CROSS, Houston
     Community College System EEO//Employee Relations Director;
     NORMA PEREZ, Houston Community College System Southeast
     College Health Sciences Programs Dean; LYNNE Y. DAVIS, Houston
     Community College System Radiology Chair; NICHELLE RAGIN,
     Houston Community College System Student,

                                          Defendants-Appellees.

        __________________________________________________

               Appeal from the United States District Court
                for the Southern District of Texas, Houston
                         USDC No. 4:05-CV-2347
        __________________________________________________

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.
PER CURIAM:*

       The judgment is affirmed. The magistrate judge explained to Mr. Ross that a

student has no claim under Title VII and informed him that he would have to file a

complaint stating facts justifying a claim under a federal statute. The magistrate

judge again explained that a claim under the American Disabilities Act would have

to state what a defendant did to him that would be a violation of the statute. Then

Mr. Ross was given a final chance to explain his complaint or have his lawsuit

dismissed. He failed to do this and his case was properly dismissed. His filing with

this court fails to state a federal claim also. His help is not in a federal court.

       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                2